Exhibit 10.1
Summary of Executive Compensation Notification
Other Executive Officers
2010 Fiscal Year Compensation of Certain Other Named Executive Officers.
     The Board of Directors also established and approved the 2010 fiscal year
annual base salaries of our other named executive officers. The salaries and
other compensation approved are as set forth below in Table II.
Table II

                                      Discretionary         Annual Base Salary  
Bonus Plan Name   Office   (2010 Fiscal Year)   (2010 Fiscal Year)
 
                   
Bill W. Wheat
  Executive Vice President and CFO   $ 250,000     See Note II
 
                   
Stacey H. Dwyer
  Executive Vice President and Treasurer   $ 250,000     See Note II

Note II:
     The Board of Directors may award discretionary bonuses to the executives
listed in Table II above based on the performance of these executives. In
addition, Mr. Wheat and Ms. Dwyer may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. Furthermore, if the executive is employed by the
Company on the last day of the current fiscal year (for example September 30,
2010), then the Company will establish a liability to him or her equal to 10% of
his or her annual base salary as of first day of the current fiscal year (for
example October 1, 2009). This liability will accrue earnings in future years at
a rate established by the administrative committee.

 